Citation Nr: 0803821	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  98-14 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for memory problems, 
claimed as a residual of a fracture of the left maxillary 
zygomatic complex.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision in February 1998 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2001, the Board remanded this claim to the RO for 
additional development.  At that time, the issue before the 
Board was entitlement to service connection for headaches, 
seizures, and memory problems, claimed as residuals of a 
fracture of the left maxillary zygomatic complex.  While the 
case was in remand status, the RO granted service connection 
for headaches and seizures, claimed as residuals of a 
fracture of the left maxillary zygomatic complex, and 
confirmed and continued the denial of service connection for 
memory loss claimed as residuals of a fracture of the left 
maxillary zygomatic complex.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The veteran was treated in service for facial trauma and his 
current memory loss, diagnosed as organic brain syndrome, is 
reasonably related to his in-service injury.  


CONCLUSION OF LAW

The criteria for service connection for memory problems, 
diagnosed as organic brain syndrome, as a residual of a 
fracture of the left maxillary zygomatic complex, have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reveal that he was 
admitted to a service department hospital in Germany in 
January 1970 for evaluation of facial trauma.  He had been 
injured in an altercation.  On examination, there was a 
palpable fracture defect just medial to the middle line of 
the pupil of the left eye.  The zygomatic arch had some 
minimal displacement.  X-rays confirmed a fracture of the 
left zygomatic region, with infraorbital displacement.  An 
open reduction, with transosseous wiring of the left 
infraorbital rim was performed.  On the 9th postoperative 
day, the veteran was discharged to duty.  At an examination 
for separation in September 1970, the veteran's head and face 
were reported as normal. The service medical records are 
negative for complaints or findings of memory loss.  

After service, VA and non-VA medical records beginning in 
1993 and until 2007 have been reviewed.  A private physician 
who saw the veteran in July 1993 noted a history of headaches 
since a head injury and a history of a "very short memory".  
The veteran indicated that at times he was afraid to drive a 
car because he could not remember where he was going.  A VA 
outpatient treatment record in April 1999 noted a history of 
short term memory loss.  

The veteran was examined by VA in May 2003.  The examiner 
reported that there were no medical records to review and 
that an addendum would be made once they became available to 
him.  The veteran's history was taken and his current 
medications were noted.  The veteran was examined.  The 
diagnosis was, closed head injury with resultant memory loss, 
seizures and headaches.  The examiner stated that these were 
typical of closed head injury.  In June 2003, the examiner 
offered an addendum to his May 2003 examination report.  The 
claims file was made available to him, and the examiner 
discussed the references to the veteran's head injury that 
were in the file.  The final diagnosis and assessment was 
given.  The examiner stated that after a review of the claims 
file he continued to maintain that the veteran suffered a 
closed head injury with resultant memory loss, as well as 
other residuals.  It was noted that the CT scan of August 
1994 certainly verified this suspicion.  The examiner stated 
that he believed that the symptoms (which included memory 
loss), are a complication of closed head injuries, and that 
these symptoms all stem from an injury that occurred in 1970 
while the veteran was in the military.  

The veteran was afforded a VA mental disorders examination in 
May 2007.  The claims file was reviewed by the examiner.  On 
mental status examination, the veteran demonstrated memory 
deficits in short term memory.  Pertinent diagnoses included 
a mental disorder due to medical condition.  The examiner 
noted that the veteran had been diagnosed as having organic 
brain syndrome in 1993, which was accompanied by memory 
deficits.

The veteran was also afforded a VA neurological examination 
in May 2007.  The claims file was reviewed by the examiner.  
The veteran's history was noted, and he was examined.  The 
examiner stated that the veteran's memory impairment did not 
seem to be severe and that he doubted its relationship to the 
facial trauma.  

As in-service trauma has been documented in the record, and 
current diagnoses of memory loss have been given, this case 
will turn on whether there is and competent medical evidence 
of a relationship between that current disability and the 
injury in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  

Two VA examiners have offered opinions that conflict.  Both 
examiners reviewed the claims file and examined the veteran.  
When comparing this evidence, the Board finds that the 
opinion of the May 2003 examiner to be more probative since 
he referred to specific evidence to support his conclusion, 
and his finding was more definitive rather than speculative.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The Board finds that when all of the elements are weighed in 
this case, the claim appears to be at least in equipoise.  
See 38 U.S.C.A. § 5107 (West 2002).  When the evidence for 
and against a claim approaches equipoise, the benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
requires factual findings to be resolved in the veteran's 
favor.  The evidence is deemed to be at least in relative 
equipoise.  Thus, service connection is warranted.  


ORDER

Service connection for memory problems, diagnosed as organic 
brain syndrome, as a residual of a fracture of the left 
maxillary zygomatic complex, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


